Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  October 14, 2005                                                                    Clifford W. Taylor,
                                                                                               Chief Justice

                                                                                     Michael F. Cavanagh
  128294                                                                             Elizabeth A. Weaver
  128533                                                                                    Marilyn Kelly
                                                                                       Maura D. Corrigan
                                                                                     Robert P. Young, Jr.
                                                                                     Stephen J. Markman,
                                                                                                    Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                       SC: 128294
                                                          COA: 246706
                                                          Wayne CC: 02-004374
  JOEZELL WILLIAMS II,
             Defendant-Appellee.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                       SC: 128533
                                                          COA: 246706
                                                          Wayne CC: 02-004374
  JOEZELL WILLIAMS II,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the applications for leave to appeal the January 27, 2005
  judgment of the Court of Appeals are considered and, pursuant to MCR 7.302(G)(1), we
  direct the Clerk to schedule oral argument on whether to grant the applications or take
  other peremptory action permitted by MCR 7.302(G)(1). We further order the Wayne
  County Court to appoint Neil J. Leithauser to represent the defendant in this Court.

          The parties shall file supplemental briefs within 28 days of the date of this order,
  and are directed to include among the issues briefed: (1) whether People v Bigelow, 229
  Mich App 218 (1998), was decided correctly, (2) whether, if the rule in Bigelow is
  followed, but the felony murder conviction is reversed or vacated on appeal or in habeas
  proceedings, there are important real-world consequences that flow from the prior
  vacating of the predicate felony underlying the subject felony murder conviction, and (3)
  in particular, whether a previously vacated predicate felony can be “revived” if the felony
  murder conviction is reversed or vacated on appeal or in habeas proceedings.
                                                                                                               2


      The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae on the issues stated above.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 14, 2005                    _________________________________________
       s1010                                                                 Clerk